No bill of exceptions has been filed in this case. The only question that we could determine if it were so presented is whether the pleadings are sufficient to            1 support the findings and judgment. Metz v. Jackson,43 Utah 496, 136 P. 784.
No claim is made that the judgment is not responsive to the peadings or that it is not supported by the findings of fact and conclusions of law.
The assignments of error are:
(1) "That the conclusion of the court is erroneous for the reason that it is not in accordance with law."
(2) "That the decree, or judgment of the court herein, is erroneous for the reason that it is not in accordance with law."
(3) "That there was not sufficient evidence to justify the decision, and that such decision was against the law."
None of these assignments comply with rule VI of this court, former rule 26, which was in effect when these assignments were filed. The rule requires, among other things, that "when the alleged error is upon the ground of insufficiency of the evidence to sustain or justify the verdict or            2, 3 decision the particulars wherein the evidence is so insufficient shall be specified. * * *" This rule and the insufficiency of assignments of error are fully discussed in the recent case of Townsend v. Holbrook (Utah) 56 P.2d 610.
The purported assignments are insufficient. There is no evidence here for review. No claim is made as to insufficiency *Page 547 
of the pleadings or that the judgment is not responsive to the pleadings.
No question is raised that the judgment is not supported by the findings of fact and conclusions of law. TooeleImprovement Co. v. Hoffman, 44 Utah 532, 141 P. 744;            4Larsen v. Madsen, 87 Utah 48, 48 P.2d 429. There is nothing here for review.
The judgment must be affirmed. Such is the order. Respondent to recover costs.
ELIAS HANSEN, C.J., and FOLLAND, EPHRAIM HANSON, and WOLFE, JJ., concur.